NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
          precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).

                                      2022 IL App (3d) 190534-U

                                  Order filed July 8, 2022
     ____________________________________________________________________________

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                          THIRD DISTRICT

                                                  2022

     In re ESTATE OF ROY L. FICKLIN,             ) Appeal from the Circuit Court
                                                 ) of the Twenty-First Judicial Circuit,
            Deceased                             ) Iroquois County, Illinois.
                                                 )
     (Stephen R. Ficklin, Executor of the Estate )
            of Roy L. Ficklin, Deceased          )
                                                 ) Appeal No. 3-19-0534
            Petitioner-Appellee,                 ) Circuit No. 08-P-47
                                                 )
            v.                                   )
                                                 )
     Katherine Kuipers and Russell Ficklin,      ) The Honorable
                                                 ) James Kinzer,
            Respondents-Appellants).             ) Judge, presiding.
                                                 )
     ____________________________________________________________________________

           JUSTICE McDADE delivered the judgment of the court.
           Presiding Justice O’Brien and Justice Daugherity concurred in the judgment.
     ____________________________________________________________________________

                                              ORDER

¶1        Held: The circuit court erred in reopening the Estate of Roy L. Ficklin because there
                were no assets, either remaining or newly discovered, to be probated. In
                conformity with the testator’s intent, Petitioner Stephen Ficklin, individually and
                solely, is entitled to the contested parcels of real property. We authorize Stephen
                to execute a corrected deed from the Family Trust.
¶2          Petitioner Stephen Ficklin, in response to an order of the trial court granting a motion

     filed by respondents Katherine Kuipers and Russell Ficklin to set aside a deed in which he had

     conveyed two parcels from a Family Trust, of which he was trustee, to himself, sought leave to

     reopen the estate of the parties’ father, Roy L. Ficklin, which had closed eight years earlier. All

     parties are surviving adult children of Roy Ficklin. Over respondents’ objection, the trial court

     granted the petition and allowed Stephen to issue himself a warranty deed for the two tracts of

     land he had transferred to a family trust a year before his father’s estate was closed. Thereafter,

     Stephen filed an inventory, final accounting, and final report in Roy’s reopened estate. The trial

     court accepted the final report and closed the estate over Respondents’ objection. Katherine and

     Russell have appealed.

¶3                                                 FACTS

¶4          Roy L. Ficklin, a long time Illinois farmer, died testate on May 24, 2008, in Iroquois

     County. He was survived by his wife, Lucille, and his three adult children, Stephen, Katherine,

     and Russell. Roy's will included provisions directing gifts and distributions of property to his

     wife and children with variations depending on whether or not Lucille survived him. Stephen

     was designated as the estate’s executor and administrator. The will, which is quite long and

     detailed, contained four major distributive provisions pertinent to this appeal. One of those

     provisions makes the terms of a specific land trust relevant as well.

¶5          In Article 2 of the will, entitled “Gifts on My Death,” Roy made the following bequests:

            A. All his tangible personal property, which is specifically defined in section 2.1,

                to Lucille because she survived him.

            B. The “tax-sheltered gift” to a trustee to hold as a Family Trust. The administration and

                distribution of the assets of this trust on termination were described in Article 4. The


                                                       2
      “tax-sheltered gift” was defined in Article 14, section 14.11 and it included, but was

      not limited to, two parcels of real estate held in Land Trust 104. The Family Trust

      section provided for payment of all income to Lucille, for potential invasion of

      principal if necessary for her health and maintenance, and, upon her death, for

      termination of the trust and distribution of its assets to the living children, per stirpes,

      in equal shares.

C. The “balance of [the] estate” to a trustee to hold as a Marital Trust. The

      administration and distribution of the trust assets in equal shares, per stirpes, on its

      termination were described in Article 3. The “balance of the estate” is defined in

      Article 14, section 14.1.1 Stephen was named trustee of both the Family Trust and

      Marital Trust, with Katherine and Russell identified as potential successors if Stephen

      failed to so act.

D. Certain specific bequests which “shall be added” to the distribution of each child’s

      share “notwithstanding the foregoing provisions” (described in A – C above):

      (1) to Stephen (section 2.4) two specifically identified parcels of real property.

          Roy stated that “no portion of [those] parcels shall pass to the other shares for my

          remaining children (or their descendants).” He acknowledged that this addition to

          Stephen’s otherwise-equal share would result in the passing of unequal shares to

          his children. Because these parcels were included in Land Trust 104, the will

          directed that “all interest in the beneficial interest therein and power of direction

          thereover” should pass the same way the parcels did.




1
    No “balance” remained after the creation of the Family Trust, so this trust was never created.
                                               3
            (2) to Katherine (section 2.5) the residence on East Lincoln in Onarga, Illinois. As

                with Stephen’s bequest, Roy stated that the other two children and their

                descendants should have no interest in this bequest to Katherine. He also

                acknowledged that this addition to Katherine’s otherwise-equal share would result

                in the passing of unequal shares to his children. 2

            (3) to Russell (section 2.6) there was no bequest of real property, however he would

                receive, presumably solely, the benefits of the Roy F. Ficklin Irrevocable Life

                Insurance Trust.

        E. The will also contained an Article 16, entitled “Statement of Purpose and Estate

            Planning Agreement” in which Roy described, clearly and in significant detail, the

            time and thought he and Lucille had put into determining how their assets should be

            divided among their children and the care they had taken to discuss with the children,

            as a family unit, the decisions they had made and the reasons for them. He referenced

            their need to balance their business responsibilities to Stephen with their personal

            desire to treat all of their children both fairly and equally. He asked that the children

            respect, understand, and appreciate their arrangements as expressions of love for all

            of them and that they maintain and grow their familial relationships. He further stated

            that, to ensure that their intentions would take effect, he and Lucille had executed

            reciprocal wills, had agreed that neither of them, while they both lived, would make




        2
           In Article 15, seemingly to ensure protection of this bequest even while Lucille continued to live
in the residence, Roy authorized, but did not require, his executor to put the residence in yet another trust
providing that, no matter what Lucille elected to do with it, that residence, any replacement residence, or
the proceeds of any sale would remain sheltered for Katherine.
                                                     4
                 any changes, and had provided that any changes after the death of one of them “may

                 only be taken with the written consent of all three of our then living children…”

¶6           Roy’s will was executed April 28, 2008. On that same day Lucille transferred her 50%

     beneficial interest in Land Trust 104 to Roy. Less than a month later, on May 24, 2008, Roy

     died. At the time of his death, he owned 100% of that beneficial interest.

¶7           On June 20, 2008, Stephen filed a petition to begin the probate of his father's estate in

     Iroquois County. The Will was admitted to probate with Stephen appearing both as

     representative/administrator of Roy’s estate and individually as an heir. An inventory of the

     estate filed on September 25, 2008, included two parcels of farmland identified as TRACT VII

     and TRACT VIII. The inventory documented that Stephen was the owner of record “as trustee

     under the provisions of [Illinois Land Trust 104].” No property other than TRACT VII and

     TRACT VIII was listed as being held in Land Trust 104.

¶8           During probate, Stephen, acting as Trustee of Land Trust 104, conveyed Tracts VII and

     VIII from the land trust to the Ficklin Family Trust and recorded that Trustee’s Deed in Iroquois

     County on October 24, 2008. Stephen also appears as grantee trustee in the conveyance. The

     Trustee’s Deed stated that the Land Trust Trustee was granting and conveying the tracts to the

     Family Trust “pursuant to the authority, direction, terms and provisions of the Last Will and

     Testament.” No separate letter of direction was filed 3 nor does one appear in the appeal record.

     In 2009, Stephen filed a final report for Roy's estate. The trial court accepted the report,

     discharged Stephen as executor, and closed Roy’s estate.




             3
                A letter of direction is a written and signed instrument from the beneficiary of a Land Trust
     authorizing and directing the Land Trustee to dispose of her beneficial interest in an instructed manner.
     See Marquette Bank v. Heartland Bank and Trust Co., 2015 IL App (1st) 142627, ¶¶ 15-17 (describing the
     effect of the beneficiary’s letter of direction).
                                                        5
¶9            In June 2016, Lucille Ficklin died and in September of that year Stephen, acting as

       fiduciary and Trustee of the Family Trust, deeded the tracts from himself as Trustee to himself

       individually. A year later, respondents learned of the transfer and filed a motion in Lucille’s

       probate proceedings to set aside the deed. The trial court granted their motion by written order on

       January 18, 2018, finding that the tracts were never validly transferred from the Land Trust 104

       to the Family Trust because Stephen, as the holder of the beneficial interest, had not provided

       written direction to the Land Trust trustee (also Stephen) to make the transfer. Consequently, the

       court determined the attempted conveyance had failed and the Family Trust trustee had no tracts

       to convey to Stephen. The court concluded that Land Trust 104 had retained legal title to the

       tracts and they remained in Roy’s estate as non-probated assets. In accord with this decision,

       Stephen filed a petition to reopen Roy’s estate, which the trial court granted on March 5, 2018,

       and reaffirmed on May 3. In the latter order the court stated that it did not “see any reason for an

       evidentiary record” to reopen the estate because “an adequate record already [existed] in”

       Lucille’s probate case. The same day, respondents filed an answer and an affirmative defense

       opposing reopening Roy’s estate. They argued laches and estoppel. On June 8, 2018, Stephen

       filed an inventory and final accounting, asserting that the disputed tracts of land were distributed

       to him on April 5, 2018, by warranty deed. He also filed a final report indicating that no new

       inventory was required nor was a final accounting necessary under 755 ILCS 5/28-6. On June 8,

       2018, Stephen filed a receipt showing that he received Tracts VII and VIII as heir and legatee

       under Roy’s Will.

¶ 10          On July 20, 2018, Russell and Katherine filed an objection to Stephen's final report,

       arguing that a full accounting of what was occurring in the “new” probate was required and

       denying that Section 28-6 exonerated Stephen from that responsibility. They also noted that


                                                        6
       certain assets that Stephen had previously indicated had been transferred to the Family Trust, as

       legatee, were never identified in the trust accountings. Citing Lambos v. Lambos, 9 Ill. App. 3d

       530 (1972), they contended that no letter of direction was required because, as grantor and

       grantee, Stephen acknowledged and consented to the conveyance of the two tracts. Before the

       trial court held a hearing or ruled on the objection, respondents filed an appeal. There was,

       however, no final order and the appeal was dismissed for lack of jurisdiction. Ficklin v. Kuipers,

       2019 IL App (3d) 180433-U, ¶ 15.

¶ 11          Thereafter, respondents renewed their objection to Stephen’s final report, and Stephen

       responded. The trial court, following a hearing, issued a written order on August 12, 2019,

       denying the renewed objection and approving the final report. This order reiterated the major

       factual findings and legal conclusions in the order previously entered in Lucille’s estate on

       January 18, 2018, which had invalidated the transfer of the two tracts, first to the Family Trust

       and later to Stephen, for want of a letter of direction. In the new order, the court also found that

       respondents had no standing to object to the distribution of the real property to Stephen or to the

       final accounting and report of the reopened estate. It further concluded that all issues regarding

       the estate proceedings were precluded under the doctrine of res judicata because respondents

       were attempting to reargue issues already raised when the estate was reopened. Thereafter, the

       court approved the final accounting and report, and closed the estate. Katherine and Russell

       appealed.

¶ 12                                               ANALYSIS

¶ 13          In this appeal, respondents seek review of the circuit court’s orders of March 5, 2018;

       May 3, 2018; June 25, 2018; and August 12, 2019. The combined effect of the first three orders

       was to allow Stephen, following a determination by the court that the beneficial interest in Land


                                                         7
       Trust 104 had not previously been probated, to reopen Roy’s estate and complete the probate as

       Roy’s executor. The fourth order noted the execution and recording of a warranty deed

       conveying the challenged parcels to Stephen; approved the inventory, final accounting, and

       amended final report, thereby completing the probate; “over-ruled” respondents’ objections to

       the proceedings and to the disposition of the beneficial interest, finding they had no standing, and

       that relitigation of the issues was barred by res judicata; and closed the estate.

¶ 14          Respondents identify three issues for our review: (1) was there a valid conveyance of

       farmland from Land Trust 104 to the Ficklin Family Trust in 2008? (2) did the court err in its

       application of 755 ILCS 5/24-9 in reopening Roy’s estate? and (3) did the court err in failing to

       consider or address Stephen’s fiduciary obligations? In addition, as previously noted, the trial

       court did not rule on respondents’ objections, asserting in its August 12, 2019, final order that

       they were barred by issues of standing and res judicata.

¶ 15          As we address these issues, we are guided by the principle that the paramount obligation

       of courts in resolving probate challenges is to effectuate the intent of the testator so long as doing

       so does not violate the law or public policy. Stites v. Gray, 4 Ill. 2d 510, 512 (1954). See also In

       re Estate of Lello, 2016 IL App (1st) 142500, ¶ 15. Here Roy’s intent, and that of his wife

       Lucille, is expressly stated in the wills they planned and executed.

¶ 16          The terms of the wills were designed to achieve two interim purposes before ultimately

       completing their single distributive goal. As described by Roy in Article 16, their ultimate intent

       was to bequeath as large a portion of the assets he and Lucille had acquired as possible to their

       three children in shares they had determined were both equitable and just. To that end they




                                                         8
       executed reciprocal wills 4 to ensure their agreed plan would be carried out no matter which of

       them died first. As it happened, Roy was the first to die so the plan to achieve their interim

       purposes unfolded as set out in his will. First, the will initiated a tax-deferral strategy involving

       the creation of sheltering marital and family trusts to minimize the bite federal estate taxes would

       take out of their accumulated assets. The second purpose was to ensure that all the needs of

       Lucille, as the surviving spouse, were met for the balance of her life.

¶ 17           Relative to final distribution, the will identified a single specific bequest to each of Roy’s

       children to be theirs alone without possibility of diversion of any of that interest to the other

       siblings. In an apparent effort to preserve as much of the tax-sheltered gift as possible, Roy used

       the property bequeathed to Stephen to generate or augment a stream of income for Lucille’s care,

       so the distribution of his bequest was deferred until her death. Similarly, for Lucille to continue

       to live in the family home and to make decisions relative to it, Katherine’s receipt of her specific

       bequest was also deferred. The authorization to invade principal if necessary for Lucille’s

       continued care and the latitude given Lucille regarding the residence put both bequests at some

       risk of diminution; authorized trusts could help protect these assets so all of Roy’s testamentary

       objectives could be met. Upon Lucille’s death, the distribution directed in Article 2 of Roy’s will

       could finally be completed. Stephen would receive his two tracts of land and Katherine would

       receive the house (or its equivalent). Russell would presumably have already received his

       insurance trust. Everything else remaining in Lucille’s estate would be distributed to the three

       siblings in equal shares, per stirpes. Roy’s intent in this regard is clear and nothing about that




               4
                Lucille’s will is not in this appeal record, but there has been no representation that it was
       changed in any way between Roy’s death and hers.
                                                             9
       intent violates either law or public policy. It is, therefore, front and center in this analysis and

       should be effectuated.

¶ 18             Before tackling the issue at the heart of this case, we briefly consider the trial court’s

       conclusions that respondents (1) lacked standing to challenge Stephen’s entitlement to the two

       real estate parcels and (2) were precluded from advancing their arguments by principles of res

       judicata. Regarding standing, respondents have taken the position that transfer of the parcels into

       the Family Trust rendered them subject to equal distribution under Lucille’s will. They thus

       articulate a legally cognizable interest in the property bequeathed to Stephen in Roy’s will. The

       reopening of Roy’s estate and the open status of the very asset they seek gives them standing to

       advance a claim. Illinois Road and Transportation Builders Assn v. County of Cook, 2022 IL

       127126, ¶ 13 (quoting Greer v. Illinois Housing Development Authority, 122 Ill. 2d 462, 492-93

       (1988).

¶ 19             The applicability of res judicata requires unity of issues and of parties and a final

       adjudication on the merits. Hudson v. City of Chicago, 225 Ill. 2d 462, 467 (2008). Stephen, in

       his individual capacity, Katherine, and Russell were parties in both actions. However, Stephen in

       his status as executor served as the voice of the estates of his parents. The Estate of Lucille

       Ficklin and the Estate of Roy Ficklin are different parties and each is integral to the separate

       proceeding in which they appear. The requirement of unity of parties for res judicata is not met.

       Moreover, in reopening Roy’s estate for further action on the very property being sought by

       respondents, despite having issued its first “final” order, the trial court cast doubt on its finality.

¶ 20             Neither lack of standing nor res judicata bars consideration of respondents’ arguments on

       the merits. The trial court did not address them on the merits and we would normally remand this

       matter for it to do so. However, the ultimate resolution of this case turns on the ascertainment of


                                                           10
       the testator’s intent as manifested in the terms of Roy Ficklin’s will—a determination we are as

       well positioned as the trial court to make. We also have authority, pursuant to supreme court rule

       366, to do so and we choose to exercise it in this case. See Ill. S. Ct. R. 366(a)(5) (“reviewing

       court may, in its discretion, and on such terms as it deems just, *** enter any judgment, and

       make any order that ought to have been given or made”).

¶ 21          The central issue before us in this case is whether the trial court erred when it reopened

       Roy’s estate. At the heart of that issue is the question of whether there was a valid conveyance

       from Land Trust 104 to the Family Trust. We believe that there was. On April 28, 2008, Lucille

       conveyed her 50% beneficial interest in Land Trust 104 to Roy so that he possessed 100% of that

       interest at the time he executed his will, also on that same date. In the will he directed the

       creation of the Family Trust and gave “the tax-sheltered gift to the trustee to hold as the Family

       Trust.” The tax-sheltered gift included the two parcels of land at issue.

¶ 22          Roy’s will was, in fact, the “letter of direction” from the then-holder of the beneficial

       interest to the trustee to convey the tracts to the Family Trust. Roy also instructed in the will that

       Lucille was the sole beneficiary of the Family Trust, thereby directing the trustee that the

       beneficial interest attached to those parcels of land would pass “in like manner” to Lucille. Under

       the terms of the Family Trust and as set out in Article 9, section 9.1 of the will, the beneficial

       interest differed from that in the land trust. While Lucille still received all of the income, she was

       not given the power of direction. Rather, she could, while willing and able, serve as “trust

       advisor” and instead of being an affirmative manager of the trust assets, she was a check on the

       trustee’s divestment of them.

¶ 23          In short, Stephen’s transfer of the property from Land Trust 104 to the Family Trust was

       properly authorized by the owner of the beneficial interest in a written instrument (the will),


                                                         11
       which also transferred the beneficial interest to Lucille. That this was also Stephen’s

       understanding of the will is shown by the statement in the Trustee’s deed that the transfer of the

       parcels into the Family Trust was “pursuant to the authority, direction, terms and provisions of

       the Last Will and Testament.” For these reasons, we find the trial court’s conclusion that

       unprobated assets remained in Roy’s estate to be error. Section 24-9 of the Probate Act of 1975

       establishes two limited circumstances when a decedent’s estate may be reopened: (1) when there

       are newly discovered assets; or (2) when there is an unsettled portion of the estate. 755 ILCS

       5/24-9 (2018). Neither of those circumstances exists in this case and the reopening of Roy’s

       estate was also error.

¶ 24           Using different reasoning, we have reached the same conclusion that respondents have

       advocated—that the transfer of the property from the Land Trust to the Family Trust was

       effective and there were no remaining or newly discovered unprobated assets in Roy’s estate.

       That fact renders respondents’ other two issues moot. It does not, however, support or strengthen

       their argument that an effective transfer of the two parcels into the Family Trust defeats the

       specific bequest to Stephen and requires the property to be distributed, in equal shares, to all

       three siblings.

¶ 25           That argument flies in the face of what we see as a clear and unambiguous directive to

       the contrary. Section 2.4 makes an unequivocal and specific bequest of parcels 1 and 2 to

       Stephen and, if Lucille survives him, delays distribution of that bequest and directs its transfer

       into the Family Trust to help finance Lucille’s care while she lives. In essence, Roy bequeathed

       the parcels to Stephen in fee simple subject to a life interest for Lucille in income they could

       generate.




                                                        12
¶ 26          That the existence, terms, or operation of the Family Trust neither intended nor effected

       any change in Stephen’s entitlement to sole ownership of the property is evidenced in Roy’s will

       in three ways: FIRST, the use of the phrase “[n]otwithstanding the foregoing provisions of this

       Article,” referencing sections 2.1, 2.2 (a) and (b), and 2.3, to articulate that no matter what else

       was required in those sections, the specific bequest to Stephen would remain in effect; SECOND,

       the caveat after directing the gift that “no portion of which said parcels shall pass to the other

       shares for my remaining children (or their descendants)….”; and THIRD, the multiple

       unequivocal declarations of his intent appearing elsewhere in the will, but particularly in Article

       16.

¶ 27          Based on the actual language of the will and on it multiple affirmative statements of

       Roy’s testamentary intent, we hold that Stephen is solely and individually entitled to the two

       parcels of real property identified in Section 2.4 of Roy Ficklin’s will. We note that a Trustee’s

       Deed was executed and recorded on September 15, 2016 that effectuated the transfer of the two

       parcels from the Family Trust to Stephen Ficklin. However, that deed was set aside by the trial

       court when the Estate of Roy Ficklin was improperly reopened and because we have not been

       asked to review that decision, we lack jurisdiction to reinstate that trustee’s deed. We have

       determined, however, that the trustee of the Family Trust was the proper grantor and as such

       authorize Stephen Ficklin as the trustee of the Family Trust to execute a corrected deed

       conveying the land identified in Section 2.4 of Roy Ficklin’s will to himself, solely and

       individually

¶ 28                                     CONCLUSION

¶ 29          For the foregoing reasons, we find it was error to reopen the estate of Roy Ficklin and,

       doubting the validity of actions taken in an unauthorized proceeding, vacate them. We find that it


                                                         13
       was the clear, and clearly expressed, intent of Roy Ficklin that the specific bequest to Stephen set

       out in section 2.4 of his Last Will and Testament be and remain effective regardless of whether

       or not Lucille survived him and the Family Trust was established and distributed pursuant to

       Article 4. We validate the legal basis for a warranty deed of the property identified in Section 2.4

       of Roy Ficklin’s will to Stephen, individually, and we authorize Stephen to execute a corrected

       deed from the Family Trust.

¶ 30          Judgment vacated.




                                                       14